This is an action by the appellee against appellants to recover upon two promissory notes by the appellants to the James  Mayer Buggy Company, of Indiana, a private corporation, which the appellee claims were transferred to it by the buggy company before maturity. Upon the trial below the court, at the conclusion of the testimony, instructed a verdict in favor of the appellee.
The case comes before us without the original copy of the statement of facts, as is now required by law. There is in the transcript what purports to be a copy of a statement of facts, which can not be considered in the absence of an agreement by the parties or their attorneys. Texas  P. Ry. Co. v. Stoker,102 Tex. 60; Garrison v. Richardson, 107 S.W. 862.
The first assignment of error complained of the action of the court in peremptorily instructing a verdict in favor of the appellee, and is based upon the fact that the endorsement of the notes did not bear the seal of the assignor, which was a private corporation. This assignment *Page 102 
we think should be overruled. Under our statute it is not even necessary that there be a written assignment endorsed upon negotiable paper to authorize the assignee to maintain an action in his own name. Word v. Elwood, 90 Tex. 130.
The second assignment of error involves the consideration of the testimony adduced upon the trial; and in the absence of a statement of facts we can not undertake to say that the court was not warranted by the evidence in giving the instruction he did. The judgment is accordingly affirmed.
Affirmed.
Writ of error refused.